Citation Nr: 0105358	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-03 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
an injury to the little finger of the right hand, 
postoperative, with degenerative changes (a little finger 
disability) currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which continued the veteran's 
noncompensable (0 percent) rating for his little finger 
disability.  A hearing was held before an RO hearing officer 
in December 1998.  

During the course of this appeal, the RO, in a rating 
decision dated in March 1999, increased the evaluation for 
the veteran's little finger disability to 10 percent.  
However, inasmuch as a higher evaluation is available this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the increased rating 
claim remains viable on appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 
(1993); 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
resolution of the veteran's claim for an increased 
evaluation for his service-connected little finger 
disability has been obtained by the RO.

2. The veteran's little finger disability, which is shown to 
involve degenerative changes, on x-ray, is manifested by 
limited motion of the finger, primarily at the distal 
joint, and subjective complaints of pain.



CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent for the 
veteran's residuals of an injury to the little finger of the 
right hand, postoperative, with degenerative changes, have 
not been met. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 
5003, 5010, 5227 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran and his representative contend that a higher 
rating is warranted for the veteran's little finger 
disability.  A review of the record reflects that service 
connection for a little finger disability was granted, and a 
0 percent (noncompensable) rating was assigned, by rating 
decision dated in April 1969.  This decision was based on 
service medical records which show that the veteran sustained 
an injury while in service to the small finger of his right 
hand, involving a laceration of a tendon, on the results of a 
VA examination dated February 1969 which show that the 
veteran has a scar in the center of that finger, with some 
restriction of flexion of the distal phalanx, and on X-rays 
which revealed a fine wire loop superimposed over the distal 
half of the middle phalanx of the little finger.

Of further note are VA outpatient treatment records dated 
December 1975 which showed that the veteran at the time of 
examination was suffering from a recent fracture of the 
middle phalanx of his right little finger.

Rating actions dated March 1976 and the currently appealed 
April 1998 decision continued the veteran's noncompensable 
evaluation.  A rating decision dated March 1999 increased the 
veteran's rating for his right little finger to a 10 percent 
evaluation, based on a finding of painful limited motion of 
the right little finger group of minor joints.

The relevant evidence of record pertaining to evaluation of 
the severity of the veteran's little finger disability 
includes VA and private outpatient treatment records and 
examination reports.  

The report of a VA examination dated December 1997 indicates 
that the veteran recalled undergoing surgery in service for 
his right little finger, for an injury he sustained on a 
steel band surrounding a box he was carrying.  During that 
examination, the veteran reported losing no time from his 
prior job with the hotel and restaurant supply business 
because of his hand injury.  The veteran also indicated that 
he was right handed, and that he takes Tylenol as necessary 
for his hand pain, which he reported as occurring on a daily 
basis.  The veteran reported that the pain in his right hand 
extends above his right wrist.  The veteran was found to be 
independent in the activities of daily living.  He is able to 
handle buttons and zippers without difficulty and to tie his 
shoes.  However, he reported that his little finger gets in 
the way when he attempts to write, and that this interferes 
with his writing ability.

Upon examination, the veteran's right hand grip was found to 
be adequate, and he was able to abduct the finger of his 
right hand without difficulty.  There was no evidence of 
atrophy of any of the intrinsic muscles of the right hand.  
The veteran was able to approximate the tips of his fingers 
to the tips of his thumbs without difficulty.  When 
attempting to approximate the tips of his fingers to the 
transverse palmar crease, the tip of the small finger lacked 
one and a half-inch of full flexion.

Examination of the distal phalanx of the right small finger 
revealed that it was held in a flexed position to 40 degrees.  
Active movement revealed 0 degrees of flexion, and 0 degrees 
of extension.  The examiner found that the veteran's little 
finger could be passively extended to 20 degrees of flexion.  
The examiner found a nontender swelling of the proximal 
interphalangeal joint.  The proximal interphalangeal joint 
was flexed to 90 degrees.  When attempting to extend this 
joint, the examiner found that it lacked 20 degrees of full 
extension.

The examiner noted that examination of the metacarpal 
phalangeal joints was within normal limits.  The examiner 
indicated that he could not find any evidence of flexion or 
extension deformities of any of the other fingers of the 
right hand.  The examiner provided a diagnosis of residuals 
of a severed tendon of the right little finger with limited 
range of motion of the distal phalanx.

The report of an X-ray taken December 1997 indicates that the 
veteran had a completely healed old traumatic lesion in the 
right fifth middle phalanx, and that the remainder of the 
study was unremarkable.

The veteran continued to complain of pain in his left hand 
when seen on routine visits at the VA in February 1984 and 
September 1998.

The veteran and his representative, in his notice of 
disagreement dated October 1998, indicated that the veteran 
suffers from knuckle swelling, that his hand gets tired 
easily, that he drops things due to his finger, and that his 
finger gets in the way of doing things due to the way it 
sticks out.  The veteran's representative reported that the 
veteran had broken his finger twice due to the way it sticks 
out.  The veteran's representative also reported that the 
veteran was unable to make a fist to firmly grasp things.  
The veteran's representative indicated that the veteran had 
lost work due to his finger disability.

A hearing was held before the RO in December 1998.  During 
the course of that hearing, the veteran reported taking pain 
medicine every day for his finger.  He described his pain as 
a shooting, throbbing pain that would go up to his wrist.  He 
reported having trouble with his grip due to his finger, and 
having broken his finger several times, due to the way it 
sticks out.  The veteran also reported having left several 
jobs over the years due to his finger condition. The veteran 
reported that his knuckle was always swollen.

The veteran's substantive appeal, dated December 1998, 
indicates that the veteran's finger had been giving him 
problems for years.  The veteran's representative again 
reported that the veteran broke his finger twice due to it 
sticking out.  The veteran's representative reported that the 
veteran suffered from knuckle swelling, that his hand tired 
easily, and that he drops things because he cannot male a 
tight fist.  The veteran's representative reported that this 
has caused severe problems with the veteran's employability 
over the years.  The representative reported that the veteran 
was let go from several jobs because he was unable to firmly 
grasp tools.  The representative also reported that the 
veteran's hand, because it tires so easily, is useless after 
a few hours.  The representative also indicated that the 
veteran cannot type or hold a pen very well, and any work 
requiring the use of his right hand is limited.

The report of an X-ray taken December 1998 indicates that 
there was an old healed fracture of the middle phalanx of the 
veteran's fifth finger.  There was no evidence at that time 
of acute fracture or dislocation.  Incidental note was made 
of residual wire or other radioplaque foreign body within the 
soft tissues along the volar aspect of the middle phalanx.  
The examiner noted that the findings had not changed 
appreciably since the previous examination in December 1997.

A report of VA outpatient treatment dated January 1999 
indicates that the veteran was seen with continued complaints 
of pain and loss of motion in his right little finger.  Upon 
examination, the veteran was found to have full flexion of 
the proximal interphalangeal joint and the 
metacarpophalangeal joint, but no flexion of the distal 
interphalangeal joint.  The examiner indicated that X-rays 
showed arthritic changes of the distal interphalangeal joint 
and the proximal interphalangeal joint.  Slight atrophy of 
the finger was noted.  The veteran's sensory function of the 
right little finger was found to be intact.  The veteran was 
given diagnoses of status post right 5th finger flexor tendon 
laceration, and degenerative joint disease of the distal 
interphalangeal joint to the proximal interphalangeal joint 
in the right fifth finger.

The veteran was seen again on an outpatient basis for his 
finger in June 1999.  The veteran at that time was diagnosed 
with right little finger arthritis of the proximal 
interphalangeal joint, and a frozen long flexor tendon.

In a consultation report from Owen J. Moy. M.D., dated March 
1999, that doctor indicates that he saw the veteran for a 
second opinion regarding his right little finger.  The 
veteran reported that while holding a box of mortar rounds 
while serving in Vietnam, he sustained a laceration to the 
volar aspect of the small finger resulting in an injury to 
the tendons.  The veteran indicated that surgery was 
performed one month later at Fort Devins Air Mass.   Since 
the time of surgery, the veteran indicated that his finger 
has been a persistent problem in that
there is a tendency for him to catch the finger in doors as 
well as jamming it because of the inability to flex.  In 
addition, the veteran reported fairly persistent pain with a 
component of cold intolerance.  The veteran indicated that 
treatment options reviewed with him at the VA Hospital 
include amputation and arthrodesis versus tendon 
reconstruction.  The veteran reported the intermittent use of 
Tylenol for his hand discomfort. 

On examination, the doctor found no evidence of hyperpathic 
wound.  The veteran's joints appeared to be quite supple to 
passive range of motion.  Actively, his metacarpophalangeal 
joint range of motion was from 20 degrees of
hyperextension to 100 degrees of flexion.  His proximal 
interphalangeal joint motion was 0 to 95 degrees, and his 
distal interphalangeal joint motion appeared to rest at 
approximately 20 degrees of flexion, though passively it 
could obtain approximately 75 degrees of flexion.  The 
veteran's active flexion lag was pulp to palm with passive 
flexion lag measuring 0.  Sensibilities were intact to 5 mm 
over both radial and ulnar nerve distribution and were 
equivalent to all other digits.    There was no evidence of 
localized discomfort with palpation.  With isolation of the 
distal interphalangeal joint, the examiner was unable to 
discern independent function of the veteran's flexor 
digitorum profundus.  Grip strength at station 2 was 
initially measured at 25/40 degrees right/left.  At the five 
stations of the Jamar dynamometer, the veteran's grip 
strength on the right side was 4, 20, 30, 28 and 24 kg moving 
from station 1 to station 5.  On the left side, the veteran's 
measurements
were 12, 30, 28, 22 and 20 kg.  The examiner noted that X-
rays taken that day showed the previously seen retained 
suture wire.  In addition, the examiner noted some joint line 
narrowing at the level of the proximal interphalangeal joint 
consistent with some early arthritis.  The examiner indicated 
that the veteran was status post flexor tendon injury with 
subsequent repair.  The veteran had no more than a pulp to 
palm flexion lag with active range of motion and was clearly 
able to flex his finger at the level of the proximal 
interphalangeal joint.  He did have deficiency of flexion at 
the level of his distal interphalangeal joint.  The examiner 
noted that it did appear that the veteran had adequate intact 
tendon function to clear his right little finger into a 
flexed position.  The examiner indicated that he was unable 
to explain the magnitude of the discomfort that the veteran 
described, though the examiner thought that the veteran might 
be having a component of arthritic pain at the level of the 
proximal interphalangeal joint.  The examiner indicated that 
the veteran might very well benefit from a course of anti-
inflammatories for the pain.

The examiner indicated that, at that point, he did not think 
that the veteran would be able to improve on his overall 
motion, most especially at the proximal interphalangeal 
joint.  The examiner pointed out that any attempt to improve 
on distal interphalangeal joint motion might very well 
jeopardize proximal interphalangeal joint motion.  The 
examiner noted that arthrodesis was an option for his distal 
interphalangeal joint though, in view of his total flexion 
arc, the examiner was unsure as to whether that would be 
warranted.  The examiner noted that he did not feel that he 
could substantially improve the veteran's his active range of 
motion via surgical means.

Analysis

The veteran and his representative contend, in substance, 
that a disability evaluation higher than 10 percent is 
warranted for the veteran's right little finger disability.  

Initially, the Board finds that VA's duty to assist the 
appellant in developing all evidence pertinent to the claim 
has been met.  In this regard, the Board notes that the 
veteran has undergone medical evaluation in connection with 
his claim for an increased rating.  The veteran has had the 
opportunity to present testimony at an RO hearing, and the RO 
has obtained pertinent medical treatment records.  Moreover, 
the veteran has not identified any additional, relevant 
evidence that has not been requested or obtained.  Under 
these circumstances, the Board finds that the claim is ready 
to be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide 
that, unless otherwise specified, the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2000).

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board notes that the veteran's little finger disability 
is currently rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010-5227, which indicates that he 
has traumatic arthritis evaluated on the basis of ankylosis.  
See 38 C.F.R § 4.27.  

Traumatic arthritis is evaluated, as degenerative arthritis, 
under Diagnostic Code 5003.  That code indicates that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or groups of minor 
joints affected by limitation of motion. The Board points out 
that, for the purpose of rating disabilities from arthritis, 
multiple involvement of the interphalangeal, metacarpal, and 
carpal joints of the upper extremities is considered to be a 
group of minor joints.  38 C.F.R. § 4.45 (2000).  A 20 
percent rating would be warranted for X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.

Ankylosis of the little finger is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227 (2000).  That code provides a 0 
percent rating for any ankylosis of the little finger, in the 
major or minor hand; and that extremely unfavorable ankylosis 
will be rated as amputation under Diagnostic Code  5156.  
Diagnostic Code 5156 provides for a 10 percent rating for 
amputation of the little finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto.  A 
20 percent rating would be warranted for metacarpal resection 
with more than one half of the bone lost.

Considering the relevant evidence of record in light of the 
above criteria, the Board finds that the veteran's service-
connected right little finger disability is currently 
properly rated as 10 percent disabling, whether evaluated 
under the provisions of Diagnostic Code 5003 or 5227.  The 
veteran clearly has degenerative changes in the little 
finger; however, as no diagnostic code provides a compensable 
evaluation for mere limited (as opposed to fixed, or absent) 
motion of a single digit, he may receive no more than the 
currently assigned 10 percent evaluation for arthritis under 
the provisions of Diagnostic Code 5003, as that code clearly 
provides for a rating higher than 10 percent only when there 
are 2 or more major joints or two or more minor joint groups 
which show X-rays findings of degenerative arthritis.  Since 
all of the joints in the veteran's right little finger only 
make up one group of minor joints, under 38 C.F.R. § 4.45 
(2000), the veteran is not entitled to any higher rating than 
10 percent under this code.  Moreover, as the provisions of 
Diagnostic Code 5003 contemplate functional loss due to 
painful motion, there is no basis for assignment of more than 
the current 10 percent on the basis of pain, alone.  See 
38 C.F.R. §§ 4.40, 4.45 (2000); DeLuca, 8 Vet. App. at 204-
207.  

As to a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(2000), for ankylosis, the Board notes that this code 
provides for no more than 0 percent rating for ankylosis of 
the little finger.  While that diagnostic code also 
prescribes that extremely unfavorable ankylosis will be rated 
as amputation under Diagnostic Code 5156, there is no 
specific medical indication of this in the record.  Even 
assuming, arguendo, that the veteran's ankylosis at the 
distal interphalangeal joint could be considered "extremely 
unfavorable," such that his right little finger should be 
rated under Diagnostic Code 5156, on the basis of the current 
medical findings, the veteran would still only be entitled to 
a 10 percent rating under that code.  As noted above, a 20 
percent rating under that code is warranted only for 
amputation involving metacarpal resection with more than one 
half of the bone lost.  In this case, however, there is no 
evidence that the veteran's disability extends to the 
metacarpal phalangeal joint.  Indeed, the report of a 
December 1997 VA examination) indicates that, even with 
complaints of near-constant pain (which the examiner seemed 
to question), the veteran had full range of metacarpal 
phalangeal joint, and some, albeit, limited motion at the 
proximal interphalangeal joint; in January 1999, the veteran 
had full flexion of both the proximal interphalangeal joint 
and the metacarpophalangeal joint; and in March 1999, the 
examiner indicated that only the veteran's proximal 
interphalangeal joint and distal interphalangeal joint were 
involved in the veteran's disability.  Even considering the 
veteran's complaints of pain, in the absence of evidence of 
disability comparable to amputation with metacarpal 
involvement, only a 10 percent evaluation, for disability 
comparable to amputation without metacarpal resection, is 
potentially assignable under Diagnostic Code 5156.  

Under these circumstances, the Board finds that the record 
presents no medical basis for assignment of a higher 
evaluation on a schedular basis.  The Board also finds that 
the evidence of record does not present such an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2000).  There 
simply is no showing that the veteran's right little finger 
disability, alone, has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  Assertions in this regard appear inconsistent: 
while the veteran's representative has indicated that the 
veteran has missed time from work due to his hand problem, 
and the veteran himself indicated, in his hearing testimony 
dated December 1998, that he had left several jobs due to his 
hand problem, during his December 1997 VA examination, the 
veteran reported that he had lost no time from his prior job 
with the hotel and restaurant supply business because of his 
hand injury.  In any event, no evidence has been offered to 
support the latter assertions.  There is likewise no showing 
that the veteran's disability has necessitated frequent 
periods of hospitalization, or has otherwise rendered 
inadequate the applicable schedular standards.  In the 
absence of evidence of such factors, the Board finds that the 
criteria for submission for assignment of an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v Brown, 8 Vet. App. 
218, 227 (1995).

For all the foregoing reasons, the claim for an evaluation in 
excess of the currently assigned 10 percent for the veteran's 
little finger disability must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
___ (2000) (to be codified at 38 U.S.C. § 5107(b)); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An evaluation in excess of 10 percent for residuals of an 
injury to the little finger of the right hand, postoperative, 
with degenerative changes is denied.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals



 

